    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 1 of 62 PageID: 1



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


Defense Distributed,                     Civil Action No. _______________
Second Amendment Foundation, Inc.,
Firearms Policy Coalition, Inc.,
Firearms Policy Foundation,
The Calguns Foundation,
California Association of Federal
Firearms Licensees, Inc., and
Brandon Combs,
                   Plaintiffs,

                  v.

Gurbir Grewal, Attorney General of the
State of New Jersey,
                  Defendant.


                              Verified Complaint




BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
Chad Flores*                             Daniel L. Schmutter
cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
Daniel Hammond*                          74 Passaic Street
dhammond@beckredden.com                  Ridgewood, New Jersey 07450
Hannah Roblyer*                          (201) 967-8040
hroblyer@beckredden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                             Counsel for Plaintiffs
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 2 of 62 PageID: 2



                         Local Civil Rule 10.1 Statement

The mailing addresses of the parties to this action are:

      Defense Distributed
      2320 Donley Drive, Suite C
      Austin, Texas 78758

      Second Amendment Foundation, Inc.
      12500 Northeast 10th Street
      Bellevue, Washington 98005

      Firearms Policy Coalition, Inc.
      4212 N. Freeway Blvd., Suite 6
      Sacramento, CA 95834

      Firearms Policy Foundation
      4212 N. Freeway Blvd., Suite 6
      Sacramento, CA 95834

      The Calguns Foundation
      4212 N. Freeway Blvd., Suite 6
      Sacramento, CA 95834

      California Association of Federal Firearms Licensees, Inc.
      4212 N. Freeway Blvd., Suite 6
      Sacramento, CA 95834

      Brandon Combs
      4212 N. Freeway Blvd., Suite 6
      Sacramento, CA 95834

      Gurbir Grewal
      Office of The Attorney General
      RJ Hughes Justice Complex
      25 Market Street, Box 080
      Trenton, NJ 08625-0080




                                          2
      Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 3 of 62 PageID: 3



                                  INTRODUCTION

       1.     Defense Distributed promotes the Second Amendment’s individual

right to keep and bear Arms by publishing digital firearms information. The digital

firearms information that Defense Distributed publishes constitutes an important

expression of technical, scientific, artistic, and political matter. It lies at the heart of

both the First Amendment and Second Amendment. It belongs in the public domain.

       2.     For several years, Defense Distributed freely authored and published a

wide variety of digital firearms information. At first, it did so via the internet by

making its computer files available for download on a website. Later, it did so via

the mail by making its computer files available for shipment on physical storage

devices. To this day, Defense Distributed continues to author digital firearms

information of great public value; and to this day, Defense Distributed remains

committed to publishing its computer files to the public domain.

       3.     Attorney General Gurbir Grewal denies any right to share computer

files containing digital firearms information. He denies any right to do so via the

internet, the mail, or any other publication method. But Grewal does not just deny

these rights abstractly. He blatantly abridges them in violation of the Constitution.

       4.     With a torrent of civil and criminal enforcement actions, Grewal is

conducting a censorship campaign that expressly targets Defense Distributed’s

publication of digital firearms information and expressly targets its audience. If

anyone dares to share the information deemed illicit, Grewal swears that he “will


                                             3
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 4 of 62 PageID: 4



come after you.” This state official wants so desperately to abridge the Second

Amendment’s right to bear Arms that he will do so by blatantly abridging the First

Amendment’s freedom of speech.

      5.     Grewal’s censorship campaign has repeatedly inflicted irreparable

harms of the highest order upon Defense Distributed. At the same time, the

censorship’s irreparable harm has been visited upon the Second Amendment

Foundation, whose members have a vital interest in receiving, utilizing, and

republishing Defense Distributed’s digital firearms information.

      6.     Firearms Policy Coalition, Inc., Firearms Policy Foundation, The

Calguns Foundation, California Association of Federal Firearms Licensees, Inc., and

Brandon Combs suffered the latest salvo.             Just three days ago, their

CodeIsFreeSpeech.com website’s act of republishing some of Defense Distributed’s

digital firearms information was met with yet another of Grewal’s Orwellian

take-down orders: “delete all files described within 24 hours or we will be forced to

press charges.”

      7.     Unless this Court intervenes, Grewal’s campaign of unconstitutional

civil and criminal enforcement actions will continue indefinitely. In his own words,

Grewal remains completely “committed to stopping each of you.”

      8.     “The right to think is the beginning of freedom, and speech must be

protected from the government because speech is the beginning of thought.”

Ashcroft v. Free Speech Coal., 535 U.S. 234, 253 (2002). By the authority of the


                                         4
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 5 of 62 PageID: 5



Constitution and the Civil Rights Act of 1871, 42 U.S.C. § 1983, the Court should

enjoin Attorney General Gurbir Grewal’s abridgement of the freedom of speech.

                                    PARTIES

      9.     Plaintiff Defense Distributed is a non-profit business corporation

organized under Texas law. Its headquarters and principal place of business are in

Austin, Texas; all of its employees live in or near Austin; and the vast majority of

its activities occur in or near Austin. Cody Wilson founded Defense Distributed and

was its Director. Paloma Heindorff is now Defense Distributed’s Director.

      10.    Defense Distributed exists to promote the Second Amendment’s

individual right to keep and bear Arms. To that end, Defense Distributed authors

and publishes digital firearms information—that is, information about firearms and

firearm components in the form of computer files. Defense Distributed also collects,

edits, and republishes digital firearms information authored by others.

      11.    Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit

membership organization incorporated under Washington law. SAF’s principal

place of business is in Bellevue, Washington. SAF sues on behalf of its members

who would otherwise have standing to sue in their own right.

      12.    SAF promotes the right to keep and bear arms by supporting education,

research, publications, and legal efforts about the Constitution’s right to privately

own and possess firearms and the consequences of gun control. Some SAF members

reside in New Jersey and seek to receive digital firearms information published by


                                         5
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 6 of 62 PageID: 6



Defense Distributed. These SAF members seek these files because of their technical,

scientific, artistic, and political value. Some SAF members also seek to publish their

own digital firearms information by utilizing Defense Distributed’s facilities. Some

also seek to republish Defense Distributed’s files.

      13.    Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a 501(c)(4) non-

profit membership organization incorporated under the laws of Delaware with its

principal place of business in Sacramento, California, with members and supporters

throughout the country.     FPC’s primary mission is to protect and defend the

Constitution of the United States and the People’s rights, privileges, and immunities

deeply rooted in this Nation’s history and tradition through all lawful activities and

programs, with a focus on the fundamental, individual right to keep and bear arms

and freedom of speech. FPC has participated in and funded First Amendment direct

advocacy, grassroots advocacy, education, litigation, and other activities to defend

and advance the freedom of speech. FPC is a partner (with Plaintiff Firearms Policy

Foundation) in K12speech.com, a website and initiative to help students and parents

understand and lawfully exercise their rights, among other things. FPC is involved

in the CodeIsFreeSpeech project.

      14.    Plaintiff Firearms Policy Foundation (“FPF”) is a 501(c)(3) non-profit

membership organization incorporated under the laws of Delaware with its principal

place of business in Sacramento, California, with members and supporters

throughout the country. FPF’s primary mission is to protect and defend the


                                          6
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 7 of 62 PageID: 7



Constitution of the United States and the People’s rights, privileges, and immunities

deeply rooted in this Nation’s history and tradition through all lawful charitable

activities and programs, with a focus on the fundamental, individual right to keep

and bear arms and freedom of speech. FPF has participated in and funded First

Amendment advocacy, education, litigation, and other charitable activities to defend

and advance the freedom of speech. FPF is a partner (with FPC) in K12speech.com,

a website and initiative to help students and parents understand and lawfully exercise

their rights, among other things. FPF is involved in the CodeIsFreeSpeech project.

      15.    Plaintiff The Calguns Foundation (“CGF”) is a 501(c)(3) non-profit

membership organization incorporated under the laws of California with its principal

place of business in Sacramento, California.       CGF is dedicated to promoting

education about California and federal firearm laws and protecting the civil rights of

California gun owners. CGF has participated in and funded First Amendment

education, litigation, and other charitable activities to defend and advance the

freedom of speech. CGF is involved in the CodeIsFreeSpeech project.

      16.    Plaintiff California Association of Federal Firearms Licensees, Inc.

(“CAL-FFL”) is a 501(c)(6) non-profit membership organization incorporated under

the laws of California with its principal place of business in Sacramento, California.

CAL-FFL members include firearm dealers, training professionals, shooting ranges,

collectors, gun owners, and others who participate in the firearms ecosystem. CAL-

FFL’s mission is to defend and advance the interests of its members and the firearms


                                          7
      Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 8 of 62 PageID: 8



ecosystem without compromising individual or economic rights. CAL-FFL has

supported Second Amendment and First Amendment direct advocacy, grassroots,

education, litigation, and other activities to defend and advance constitutional rights

and a free market. CAL-FFL is involved in the CodeIsFreeSpeech project.

      17.    Plaintiff Brandon Combs resides outside of New Jersey. He is a

member of SAF. He is also a member of “LEGIO,” Defense Distributed’s “political

and technical fraternity.” He is the founder and president of Firearms Policy

Coalition, Inc.; the founder and president of Firearms Policy Foundation; the

secretary and executive director of The Calguns Foundation; and the founder and

executive vice president of California Association of Federal Firearms Licensees,

Inc. He is the creator and developer of the CodeIsFreeSpeech.com website.

      18.    Defendant Gurbir Grewal is the New Jersey Attorney General. He is

the state official responsible for all of the civil and criminal enforcement efforts at

issue. He is sued for declaratory and injunctive relief in his official capacity.

                                  JURISDICTION

      19.    The Court has subject-matter jurisdiction over this action because it

arises under the Constitution and laws of the United States, including the Civil

Rights Act of 1871, 42 U.S.C. § 1983. See 28 U.S.C. § 1331. The Court also has

subject-matter jurisdiction over this action because it is an action to redress the

deprivation, under color of state law, of rights, privileges, and immunities secured




                                           8
      Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 9 of 62 PageID: 9



by the Constitution and statutes providing for equal rights of citizens or of all persons

within the jurisdiction of the United States. See 28 U.S.C. § 1343.

      20.    This Court has personal jurisdiction over Defendant Grewal. General

personal jurisdiction exists because Grewal resides and is domiciled in New Jersey.

Specific personal jurisdiction exists because this action arises out of and relates to

conduct by which Grewal purposefully availed himself of the privilege of

conducting activities within New Jersey.

      21.    This action seeks declaratory, injunctive, and other relief pursuant to

28 U.S.C. § 1343, 28 U.S.C. § 1651(a), 28 U.S.C. § 2201, 28 U.S.C. § 2202, 42

U.S.C. § 1983, and 42 U.S.C. § 1988.

      22.    There exists an active, justiciable controversy amongst the parties about

whether Grewal’s civil and criminal enforcement actions regarding the publication

of digital firearms information violate the Plaintiffs’ rights under the Constitution

and other federal laws.

      23.    Declaratory relief will resolve this controversy and eliminate the

burden imposed on Plaintiffs’ constitutional rights.

      24.    A preliminary injunction preventing Grewal from carrying on the

challenged activities will shield the Plaintiffs’ constitutional rights from ongoing

harm while this litigation is pending.

      25.    A permanent injunction against Grewal will protect Plaintiffs’ rights

prospectively after final resolution of this matter.


                                           9
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 10 of 62 PageID: 10



                                       VENUE

      26.    This Court constitutes a proper venue for this action because a

substantial part of the events or omissions giving rise to the claim occurred here, see

28 U.S.C. § 1391(b)(2), because a substantial part of the property that is subject of

the action is situated here, see 28 U.S.C. § 1391(b)(2), and because there is no district

in which this action may otherwise be brought and the defendant is subject to

personal jurisdiction here. See 28 U.S.C. § 1391(b)(3).

                           FACTUAL ALLEGATIONS

                           Digital Firearms Information

      27.    This case concerns digital firearms information—i.e., information

about firearms and firearm components stored in computer files of various formats,

including stereolithography (.stl) files, Initial Graphics Exchange Specification (.igs)

files, SoLiDworks PaRT (.sldprt) files, SketchUp (.skp) files, Standard for the

Exchange of Product Data (“STEP”) (.stp) files, portable document format (.pdf)

files, and DWG (.dwg) files. These are sometimes referred to as computer-aided

design (“CAD”) files.

      28.    Digital firearms information can be used to create digital two- and

three-dimensional models of physical objects that describe their geometry. These

digital models serve many purposes other than fabrication. They can be used to

study an object’s properties (such as structural strength and heat flow); they can be




                                           10
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 11 of 62 PageID: 11



used to render realistic object images for product visualization, and they can be used

to conduct parametric modeling of a family of objects.

      29.    Digital two- and three-dimensional models of physical objects can also

be used as part of an object’s fabrication process, but digital models do not fabricate

objects. People do. For any given digital object design, object fabrication does not

occur unless and until a person performs required prerequisites, such as interpreting

the design, choosing suitable component materials, selecting an effective

manufacturing process, and executing the fabrication. Just as a .PDF file cannot

print itself, edit itself, or display itself on screen, STEP files (and other varieties of

CAD file) require object code to display or edit and a 3D printer to print.

                           2012-2013: Publication Begins

      30.    For years, Defense Distributed has distributed CAD files and other

digital information regarding firearms and firearm components. With respect to a

given item, the digital firearms information that Defense Distributed distributes

typically takes the form of stereolithography files about the item, Initial Graphics

Exchange Specification files about the item, SoLiDworks PaRT files about the item,

SketchUp files about the item, Standard for the Exchange of Product Data files about

the item, diagrams of the item, renderings of the item, “read me” plain text files

about the item’s assembly methods, “read me” plain text files about the National

Firearms Act and the Undetectable Firearms Act, and software licenses. The digital

firearms information that Defense Distributed published in these files may, in


                                           11
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 12 of 62 PageID: 12



addition to other purposes, be used in the process of manufacturing firearms and

firearm components.

      31.    One way that Defense Distributed published its digital firearms

information was via the internet. Specifically, Defense Distributed hosted files on a

website—www.defcad.org and www.defcad.com (collectively referred to as

“DEFCAD”)—that made them freely available for visitors to download.

      32.    From approximately December 2012 to May 2013, Defense Distributed

published the following digital firearms information on DEFCAD for free download

by the public: files concerning a single-shot firearm known as the “Liberator,” files

concerning a firearm receiver for AR-15 rifles, and files concerning a magazine for

AR-15 rifles. During this publication period, millions of downloads of Defense

Distributed’s digital firearms information occurred.

      33.    Defense Distributed has also published its digital firearms information

by hosting the files at a brick-and-mortar public library in digital formats that patrons

can access via computer workstations at the library. The public library that displayed

Defense Distributed’s publications is in Austin, Texas.

                     Defense Distributed I: Publication Pauses

      34.    “Defense Distributed I” refers to Defense Distributed, et al. v. United

States Department of State, et al., case number 1:15-CV-372-RP in the United States

District Court for the Western District of Texas, Austin Division; case number 15-




                                           12
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 13 of 62 PageID: 13



50759 in the United States Court of Appeals for the Fifth Circuit; and case number

18-50811 in the United States Court of Appeals for the Fifth Circuit.

      35.       The plaintiffs in Defense Distributed I are Defense Distributed, SAF,

and an individual SAF member, Conn Williamson.

      36.    The defendants in Defense Distributed I are the United States

Department of State, the Secretary of State, the State Department’s Directorate of

Defense Trade Controls, the Acting Deputy Assistant Secretary of State for Defense

Trade Controls in the Bureau of Political-Military Affairs, and the Acting Director

of the Office of Defense Trade Controls Policy Division.

      37.    The State Department administers and enforces the Arms Export

Control Act of 1976, 22 U.S.C. ch. 39 (“the AECA”), and its primary implementing

regulations, the International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130

(“the ITAR”).

      38.    Defense Distributed I concerned the State Department’s use of the

AECA and ITAR regime to impose a prior restraint on public speech concerning

certain technical firearms data. At that time, the State Department took the position

that Defense Distributed was required to obtain prior United States government

approval before publishing certain technical data on the internet. Specifically, the

dispute in Defense Distributed I concerned four defined categories of Defense

Distributed’s digital firearms information: the “Published Files,” the “Ghost Gunner

Files,” “CAD Files,” and the “Other Files”:


                                          13
Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 14 of 62 PageID: 14



       (a)    The “Published Files” category of Defense Distributed I

       Files consists of ten separate sets of computer files containing

       digital firearms information: stereolithography files about

       firearm components, Initial Graphics Exchange Specification

       files about firearm components, SoLiDworks PaRT files about

       firearm components, SketchUp files about firearm components,

       Standard for the Exchange of Product Data files about firearm

       components, diagrams of firearm components, renderings, “read

       me” plain text files about firearm assembly methods, “read me”

       plain text files about the National Firearms Act and the

       Undetectable Firearms Act, and software licenses.

        (b)   The “Ghost Gunner Files” category of Defense Distributed

       I Files consists of software, data files, project files, coding, and

       models containing technical information for a machine, named

       the “Ghost Gunner,” that can be used to manufacture a variety of

       items, including gun parts.

       (c)    The “CAD Files” category of Defense Distributed I Files

       consists of STEP (.stp) and stereolithography (.stl) files about a

       lower receiver to the AR-15 rifle.

       (d)    The “Other Files” category of Defense Distributed I Files

       consists of files that contain technical information, to include


                                     14
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 15 of 62 PageID: 15



             design drawings, rendered images, written manufacturing

             instructions, and other technical information that Defense

             Distributed intends to post to public forums on the Internet;

             provided, however, that this category only extends insofar as

             those files regard items that, as of June 29, 2018, were

             exclusively: (i) in Category I(a) of the United States Munitions

             List, as well as barrels and receivers covered by Category I(g) of

             the United States Munitions List that are components of such

             items; or (ii) items covered by Category I(h) of the United States

             Munitions List solely by reference to Category I(a), excluding

             Military Equipment.

Together, these four categories are referred to as the “Defense Distributed I Files.”

      39.    The Defense Distributed I plaintiffs challenged the State Department’s

enforcement of the AECA/ITAR regime vis-à-vis the Defense Distributed I Files.

In particular, they challenged the State Department’s actions as ultra vires conduct

not authorized by the statutes and regulations at issue, and as violations of the First,

Second, and Fifth Amendments of the Constitution.

      40.    At a preliminary stage of the litigation, the court denied plaintiffs’

motion for a preliminary injunction. Def. Distributed v. Dep’t of State, 121 F.

Supp.3d 680 (W.D. Tex. 2015).          Interlocutory appellate proceedings left that

preliminary decision undisturbed. A divided Fifth Circuit panel affirmed the Court’s


                                          15
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 16 of 62 PageID: 16



preliminary decision. Def. Distributed v. Dep’t of State, 838 F.3d 451 (5th Cir.

2016). Five judges dissented from the Fifth Circuit’s denial of rehearing en banc.

Def. Distributed v. Dep’t of State, 865 F.3d 211 (5th Cir. 2017). The Supreme Court

denied certiorari. Def. Distributed v. Dep’t of State, 138 S. Ct. 638 (2018).

      41.    After the interlocutory appeal concluded, the court in Defense

Distributed I ordered the parties to negotiate. The parties did so successfully and

settled their dispute by contract.

      42.    The Defense Distributed I settlement agreement is a contract

memorialized by the “Settlement Agreement”: a written document that all sides

executed on June 29, 2018. A copy of that instrument is attached to this complaint

as Exhibit A.

      43.    The Settlement Agreement obligates the parties to perform all of their

obligations in good faith. In particular, the Settlement Agreement obligates the State

Department to do four key things with regard to the Defense Distributed I Files:

             (a)    Settlement Agreement Paragraph 1(a) requires the State

             Department to draft and fully pursue, to the extent authorized by

             law (including the Administrative Procedure Act), the

             publication in the Federal Register of a notice of proposed

             rulemaking and final rule, revising United States Munitions List

             (“USML”) Category I to exclude the Defense Distributed I Files.




                                         16
Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 17 of 62 PageID: 17



       (b)   Settlement Agreement Paragraph 1(b) requires the State

       Department to announce, while the above-referenced final rule is

       in development, a temporary modification, consistent with

       ITAR, 22 C.F.R. § 126.2, of USML Category I to exclude the

       Defense Distributed I Files; and to publish the announcement on

       the Directorate of Defense Trade Controls website on or before

       July, 27, 2018.

       (c)   Settlement Agreement Paragraph 1(c) requires the State

       Department to issue a license to the Defense Distributed I

       plaintiffs on or before July 27, 2018, signed by the Deputy

       Assistant Secretary for Defense Trade Controls, advising that the

       Published Files, Ghost Gunner Files, and CAD Files are

       approved for public release (i.e., unlimited distribution) in any

       form and are exempt from the export licensing requirements of

       the ITAR because they satisfy the criteria of 22 C.F.R.

       § 125.4(b)(13).

       (d)   Settlement Agreement Paragraph 1(d) requires the State

       Department to acknowledge and agree that the temporary

       modification of USML Category I permits any United States

       person, to include Defense Distributed’s customers and SAF’s

       members, to access, discuss, use, reproduce, or otherwise benefit


                                  17
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 18 of 62 PageID: 18



               from the Defense Distributed I Files, and that the license issued

               to the Defense Distributed I plaintiffs permits any such person to

               access, discuss, use, reproduce or otherwise benefit from the

               Published Files, Ghost Gunner Files, and CAD Files.

      44.      Efforts to defeat the Settlement Agreement began on July 25, 2018—

two days before the Settlement Agreement’s compliance deadline for certain

obligations.    Three gun control groups—the Brady Campaign to Prevent Gun

Violence, Everytown for Gun Safety Action Fund, Inc., and Giffords—tried to

intervene in Defense Distributed I and obtain an order temporarily restraining the

Settlement Agreement’s effectuation.

      45.      The district court in Defense Distributed I rejected the gun control

groups’ effort to block the Settlement Agreement.          It denied the requests for

intervention and injunctive relief.

      46.      After the Settlement Agreement was executed, the State Department

carried out its Settlement Agreement obligations in several key respects:

               (a)   By July 27, 2018, the State Department had taken steps to

               comply with the obligation imposed by Settlement Agreement

               Paragraph 1(a). It published in the Federal Register a notice of

               proposed rulemaking revising USML Category I to exclude the

               Defense Distributed I Files. See 83 Fed. Reg. 24,198 (May 24,

               2018).


                                           18
Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 19 of 62 PageID: 19



       (b)    By July 27, 2018, the State Department had taken steps to

       comply with the obligation imposed by Settlement Agreement

       Paragraph 1(b). It made a temporary modification to USML

       Category I, pursuant to 22 C.F.R. § 126.2, to “exclude” the

       Defense Distributed I Files from Category I.       A copy of that

       instrument is attached to this complaint as Exhibit B. By way of

       the Temporary Modification, the State Department authorized

       the distribution of the Defense Distributed I Files without any

       prior restraint.

       (c)    By July 27, 2018, the State Department had taken steps to

       comply with the obligation imposed by Settlement Agreement

       Paragraph 1(c). It issued Defense Distributed a license—a letter

       issued by the State Department’s Acting Deputy Assistant

       Secretary for the Directorate of Defense Trade Controls—

       authorizing the Defendants to publish the Published Files, Ghost

       Gunner Files, and CAD Files for “unlimited distribution.”        A

       copy of that instrument is attached to this complaint as Exhibit C.

       (d)    By July 27, 2018, the State Department had taken steps to

       comply with the obligation imposed by Settlement Agreement

       Paragraph 1(d). It acknowledged and agreed that the temporary

       modification permits any United States person to access, discuss,


                                   19
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 20 of 62 PageID: 20



             use, reproduce, or otherwise benefit from the Defense

             Distributed I Files; and that the license issued to the Defense

             Distributed I plaintiffs permits any such person to access,

             discuss, use, reproduce or otherwise benefit from the Published

             Files, Ghost Gunner Files, and CAD Files. See Ex. A at 2.

      47.    Grewal endeavors to make the United States Department of State and

United States Department of Justice withdraw from the Settlement Agreement and

not perform the federal government’s obligations thereunder. On July 30, 2018, he

and other state officials issued a letter to United States Secretary of State Mike

Pompeo and United States Attorney General Jeff Sessions urging the United States

Department of State and United States Department of Justice to withdraw from the

Settlement Agreement and rescind steps that had been taken to comply with it.

      48.    In light of how the State Department agreed to resolve Defense

Distributed I, Defense Distributed planned to resume publication of digital firearms

information to DEFCAD on July 27, 2018. Then Grewal began the censorship

campaign that gives rise to this action.

             July 26, 2018: Grewal Issues a Cease-and-Desist Letter

      49.    On July 26, 2018, Grewal issued Defense Distributed a formal cease-

and-desist letter. A copy is attached to this complaint as Exhibit D.

      50.    Grewal's July 26, 2018, cease-and-desist letter commanded Defense

Distributed to cease publishing its digital firearms information: “You are directed to


                                           20
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 21 of 62 PageID: 21



cease and desist from publishing printable-gun computer files for use by New Jersey

residents.”   It repeatedly declared Defense Distributed’s publication of digital

firearms information to be a violation of New Jersey law. It said that publication

“violates New Jersey’s public nuisance and negligence laws.”               It said that

publication “violates our public nuisance law.” It said that publication “constitute[s]

a public nuisance.” It said that publication “is negligent.” It threatened to punish

Defense Distributed for publishing any more digital firearms information: “If you

do not halt your efforts to proceed with publication, I will bring legal action against

your company before August 1, 2018.” It ended by delivering another command

backed by a threat of punishment: “As the chief law enforcement officer for New

Jersey, I demand that you halt publication of the printable-gun computer files.

Should you fail to comply with this letter, my Office will initiate legal action barring

you from publishing these files before August 1, 2018.”

      51.     On July 26, 2018, after sending the cease-and-desist letter, Grewal

issued a press release reiterating the threat: “Attorney General Grewal threatened

Defense Distributed with ‘legal action’ if it fails to comply with his demand.” The

press release also took the position that “[p]osting this material online is no different

than driving to New Jersey and handing out hard-copy files on any street corner.”

      52.     On July 27, 2018, Defense Distributed responded to Grewal’s July 26,

2018, cease-and-desist letter with a letter of its own. The response letter explained

that “all actions contemplated by Defense Distributed are fully protected by the First


                                           21
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 22 of 62 PageID: 22



Amendment,” and that the Attorney General’s “attempts to prevent such action

constitute an unconstitutional prior restraint and otherwise violate the United States

Constitution.” It also explained that Defense Distributed would attempt to restrict

files made available on the internet to prevent download within New Jersey. Finally,

it demanded that General withdraw his cease-and-desist command. He did not.

                       July 27, 2018: Publication Resumes

      53.    On July 27, 2018, Defense Distributed resumed publication of digital

firearms information via the internet by making its computer files available for

download via DEFCAD.

      54.    The files published at this time consisted of ten distinct subsets of CAD

files, including the Liberator files. With the exception of the Liberator CAD files,

the other files posted at this time were created by persons other than Defense

Distributed and had been posted on the internet by persons other than Defense

Distributed before Defense Distributed republished them on DEFCAD.

      55.    In addition to its actual publications via the internet, Defense

Distributed offered and advertised its distribution of digital firearms information to

potential recipients. These efforts include advertisements and offers on DEFCAD

itself, participation in trade shows, e-mail advertisements, and other media

advertising efforts.

      56.    During this publication period, Defense Distributed’s files were

downloaded thousands of times.


                                         22
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 23 of 62 PageID: 23



                          July 30, 2018: Defense Distributed II

      57.    By July 30, 2018, Grewal still had not withdrawn the cease-and-desist

letter’s censorship command. So on that same date, Defense Distributed and the

Second Amendment Foundation sued Grewal and others in an action styled Defense

Distributed et al. v. Grewal et al., No. 1:18-cv-637-RP (W.D. Tex.) (hereinafter

“Defense Distributed II”).

      58.    In Defense Distributed II, Defense Distributed and SAF claimed that

the Grewal’s cease-and-desist letter was an unconstitutional speech restraint. They

sought an injunction against Grewal preventing further constitutional violations.

      59.    Grewal never submitted to the jurisdiction of the court in Defense

Distributed II. Instead, he took action on three other fronts.

      July 30, 2018: Grewal Targets Defense Distributed’s Service Providers

      60.    On July 30, 2018, Grewal took coercive action against Defense

Distributed by targeting its internet service providers.

      61.    DreamHost is a company that contracted to provide internet security

services for Defense Distributed. DreamHost’s Acceptable Use Policy formed part

of the contract between Defense Distributed and DreamHost.

      62.    On July 30, 2018, Grewal sent a letter to DreamHost. A copy is

attached to this complaint as Exhibit E.

      63.    Grewal’s July 30, 2018, letter to DreamHost attempted to push

DreamHost to terminate its provision of services to Defense Distributed. It declared


                                           23
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 24 of 62 PageID: 24



that, by planning to publish digital firearms files on a website, “Defense Distributed

is plainly planning to use the Defcad Website in a way that violates DreamHost’s

Acceptable Use Policy.” The letter declared that Defense Distributed’s publication

of digital firearms files violated New Jersey law. It said that “posting them violates

New Jersey’s public nuisance and negligence laws.” It said that “posting them

would . . . be illegal.”

       64.    On July 30, 2018, Grewal sent a copy of the July 26, 2018, cease-and-

desist letter to Cloudflare, Inc.’s legal department.      Cloudflare, Inc., provides

internet security services for Defense Distributed.

                  July 30, 2018: Grewal Sues Defense Distributed

       65.    On July 30, 2018, Grewal initiated a civil lawsuit against Defense

Distributed in New Jersey state court. That action sought an injunction against

Defense Distributed stopping its publication of digital firearms information. The

case was later removed to federal court, docketed as Grewal v. Defense Distributed,

et al., No. 12-cv-13248-SDW-LDW (D.N.J.), and has since been administratively

terminated.

       66.    On July 30, 2018, Grewal and several other state officials sued the State

Department, Defense Distributed, SAF, and Conn Williamson in a lawsuit that is

currently docketed in the United States District Court for the Western District of

Washington as State of Washington et al., v. United States Department of State et

al., No. 2:18-cv-1115-RSL (hereinafter “the APA Action”). The APA Action asserts


                                          24
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 25 of 62 PageID: 25



Administrative Procedure Act claims for injunctive relief against the State

Department’s “temporary modification” and its approval of the Defense Distributed

I Files for public release. It does not assert any claims whatsoever against Defense

Distributed or SAF (or Conn Williamson).

      67.    On July 31, 2018, the APA Action’s plaintiffs obtained a temporary

restraining order against the State Department: “The federal government defendants

and all of their respective officers, agents, and employees are hereby enjoined from

implementing or enforcing the ‘Temporary Modification of Category I of the United

States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and

Second Amendment Foundation issued by the U.S. Department of State on July 27,

2018, and shall preserve the status quo ex ante as if the modification had not occurred

and the letter had not been issued.”

      68.    On August 27, 2018, the APA Action’s plaintiffs obtained a

preliminary injunction that mirrored the TRO: “The federal defendants and all of

their respective officers, agents, and employees are hereby enjoined from

implementing or enforcing the ‘Temporary Modification of Category I of the United

States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and

the Second Amendment Foundation issued by the U.S. Department of State on July

27, 2018, and shall preserve the status quo ex ante as if the modification had not

occurred and the letter had not been issued until further order of the Court.”




                                          25
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 26 of 62 PageID: 26



            August 27, 2018: Defense Distributed Publishes via Mail

      69.    For Defense Distributed, the online publication period that had begun

on July 27 lasted until July 31, 2018. After Grewal refused to withdraw the cease

and-desist letter, after Grewal used the letter to attack Defense Distributed’s service

providers, and after Grewal sued Defense Distributed in two separate courts,

Defense Distributed stopped making its files available to download from DEFCAD.

But even so, Defense Distributed did not stop publishing its files altogether.

      70.    During the APA Action’s preliminary injunction hearing in August,

counsel for the State Department stated that “even if the Court were to grant [New

Jersey and the other plaintiff states] every ounce of relief that they seek in this case,

Defense Distributed could still mail every American citizen in the country the files

that are at issue here.” At that same hearing, counsel for New Jersey agreed that,

apart from internet publication, Defense Distributed had a right to distribute digital

firearms information via the mail or otherwise “hand them around domestically”

without violating any law. Accordingly, Defense Distributed did so.

      71.    From approximately August 27, 2018, to November 2, 2018, Defense

Distributed published its digital firearms information via the mail by making its

computer files available for shipment on physical storage devices. To do so, Defense

Distributed sold digital firearms information by using an ecommerce platform on

DEFCAD to facilitate the transaction and using the U.S. Postal Service as its means

of delivering the information. After customers entered an order using DEFCAD’s


                                           26
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 27 of 62 PageID: 27



online ecommerce platform, Defense Distributed put the information on a USB drive

or SD card and mailed the drive or card to customers via the U.S. Postal Service.

      72.    In addition to its publications via the mail, Defense Distributed offered

and advertised its distribution of digital firearms information to potential recipients.

These efforts include advertisements and offers on DEFCAD itself, participation in

trade shows, e-mail advertisements, and other media advertising efforts.

      73.    For anyone dealing with digital firearms information, the postal mail

alternative to internet publication is not an adequate substitute.             Internet

communication of and about these kinds of files is essential for many reasons. Most

importantly, internet communication of and about these files is essential because it

enables the collaborative development of digital firearms information in the public

forum now known as the “Open Source Community”—a loosely organized, ad-hoc

community of contributors from all over the world who share an interest in meeting

a common need, ranging from minor projects to huge developments, which they

carry out using a high-performance collaborative development environment,

allowing the organizational scheme and processes to emerge over time.

      74.    Although Defense Distributed ceased making its files available to

download from DEFCAD on July 31, 2018, others did not. During and after the

Defense Distributed publication period of July 27, 2018 to July 31, 2018,

independent publishers unaffiliated with Defense Distributed republished what




                                          27
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 28 of 62 PageID: 28



Defense Distributed had been supplying for download on DEFCAD, including the

Defense Distributed I Shared Files and files like them.

      75.    Many independent republishers of Defense Distributed’s information

have not ceased publication.      To this day, they continue to publish Defense

Distributed I Files and files like them to generally accessible internet websites. Such

files can be located by a simple Google search.            One such republisher is

CodeIsFreeSpeech.com, a website which launched and became publicly accessible

on the internet on July 31, 2018; CodeIsFreeSpeech.com only ceased publication of

Defense Distributed’s CAD files and files like them when Grewal threatened to

prosecute them.

                             Senate Bill 2645 § 3(l)(2)

      76.    On November 8, 2018, New Jersey Governor Phil Murphy signed

Senate Bill 2465 into law. S. 2465, 218th Leg., Reg. Sess. (N.J. 2018) (as signed by

Gov. Philip Murphy, Nov. 8, 2018) (codified as N.J. Stat 2C:39-9) (hereinafter “SB

2465”). Section 3(l)(2) of the bill creates the following speech crime:

      l. Manufacturing or facilitating the manufacture of a firearm using a three
      dimensional printer. In addition to any other criminal penalties provided under
      law it is a third degree crime for:

             ...

             (2) a person to distribute by any means, including the Internet, to a
             person in New Jersey who is not registered or licensed as a
             manufacturer as provided in chapter 58 of Title 2C of the New Jersey
             Statutes, digital instructions in the form of computer-aided design files
             or other code or instructions stored and displayed in electronic format


                                          28
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 29 of 62 PageID: 29



               as a digital model that may be used to program a three-dimensional
               printer to manufacture or produce a firearm, firearm receiver,
               magazine, or firearm component.

      As used in this subsection: “three-dimensional printer” means a computer or
      computer-driven machine or device capable of producing a three-dimensional
      object from a digital model; and “distribute” means to sell, or to manufacture,
      give, provide, lend, trade, mail, deliver, publish, circulate, disseminate,
      present, exhibit, display, share, advertise, offer, or make available via the
      Internet or by any other means, whether for pecuniary gain or not, and
      includes an agreement or attempt to distribute.

SB 2465 § 3(l)(2) (codified as N.J. Stat 2C:39-9(l)(2)).        A conviction entails

imprisonment for three to ten years, see N.J. Stat. 2C:43 6(a)(3); N.J. Stat. 2C:43-

7(a)(4), and a fine of up to $15,000, see N.J. Stat. 2C:43-3(b)(1).

      77.      Senate Bill 2465 was enacted for the purpose of discriminating against

and censoring Defense Distributed and SAF’s members, in particular.

      78.      At the Senate Bill 2465 signing ceremony, New Jersey Governor Phil

Murphy linked the bill to the cease-and-desist letter that Grewal issued to Defense

Distributed:

      The Attorney General has been a national leader in this fight. Last June
      he issued a cease and desist letter to the companies that deal in ghost
      guns, saying explicitly that New Jersey is off limits to them. He joined
      likeminded attorneys general in successfully stopping in federal court
      the release of blueprints that would have allowed anyone with a
      computer and access to a 3D printer the ability to build their own,
      untraceable firearm. This law that we're going to sign today further
      backs up his efforts, and I thank him for all that he has done. Thank
      you, Gurbir.




                                          29
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 30 of 62 PageID: 30



      79.    At the Senate Bill 2465 signing ceremony, Grewal said that the bill was

a “stronger tool[]” that he could use to “stop” Defense Distributed founder “Cody

Wilson” and “his supporters” from “release[ing] these codes online”:

             [T]oday, we’re . . . closing dangerous loopholes in our existing
             laws - loopholes that some companies and individuals have tried
             to exploit. This summer, for example, a Texan named Cody
             Wilson promised to publicly release computer files that would
             let anyone, even terrorists, felons, and domestic abusers, create
             firearms using a 3D printer. . . . And so back in July, we
             successfully challenged Cody Wilson in court. We obtained
             legal orders that temporarily halted the release of these codes.
             But his supporters are not relenting, they’re still trying to
             release these codes online. And so it’s clear that we need
             stronger tools to stop them . . . tools like the legislation crafted
             by Senator Cryan and that Governor Murphy is signing today.

      80.    At the Senate Bill 2465 signing ceremony, Grewal said that Senate Bill

2465 was “right on point” to “address[] printable guns or ghost guns” and that it was

enacted “to stop the next Cody Wilson, to fight the ghost gun industry”:

      [E]arlier this year, we went after some of the biggest players in this
      industry. We told them that they were wrong on the law. We told them
      that they were, in fact, breaking the law here in New Jersey by selling
      those weapons here. And we told them to stop. And some of them
      complied. But others did not, and so those investigations are ongoing
      at this time.

      But in both of those cases, bad actors were trying to take advantage of
      loopholes because no law squarely addressed printable guns or ghost
      guns. So we had to rely on other laws, like our public nuisance law or
      our assault weapons law, to fight back. Now don't get me wrong: Those
      laws are important and they're great tools, and they helped us stop the
      spread of these dangerous, untraceable weapons. But a law right on
      point strengthens law enforcement's hand even more.




                                          30
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 31 of 62 PageID: 31



      And so today, there is no question that printable guns and ghost guns
      are deadly, and selling them in New Jersey is illegal. And that’s why
      I’m so proud to support Governor Murphy’s efforts and the legislature's
      efforts to close those loopholes, to stop the next Cody Wilson, to fight
      the ghost gun industry, and to regulate the next dangerous gun models
      before they spread into our communities.

      81.    At the Senate Bill 2465 signing ceremony, Grewal threatened to “come

after” “anyone who is contemplating making a printable gun” and “the next ghost

gun company”:

             And here’s my message today to anyone who is contemplating
             making a printable gun or to the next ghost gun company trying
             to sell their dangerous weapons into New Jersey: Your products
             are unlawful and if your break our laws we will come after you.
             And to anyone else who thinks of trying to find other loopholes
             in our laws, especially to sell dangerous firearms, we’re just as
             committed to stopping each of you.


      82.    At the Senate Bill 2465 signing ceremony, Grewal threatened to “come

after” “anyone who is contemplating making a printable gun” and “the next ghost

gun company.” A press release further touted the enforcement threats.

      83.    Defense Distributed knew of Senate Bill 2465’s passage on the day

that it became law and witnessed the signing ceremony. At that time, Defense

Distributed reasonably feared that Grewal would commence enforcement of the new

law against Defense Distributed, its officers, its employees, and/or its agents at any

moment.

      84.    Because of Grewal’s threatened enforcement of the Section 3(l)(2)

speech crime, Defense Distributed ceased offering, advertising, selling, or otherwise


                                         31
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 32 of 62 PageID: 32



distributing digital firearms information on DEFCAD and all distributions of digital

firearms information via DEFCAD ceased. This involved blocking all public access

to DEFCAD and halting all shipments of digital firearms information via the U.S.

Postal Service.

      85.    Because of Grewal’s effort to criminalize and otherwise censor the

distribution of digital firearms information that “may be used” to program a 3D

printer to manufacture or produce a firearm, firearm receiver, magazine, or firearm

component, Defense Distributed has incurred and continues to incur the burden of

altering its business practices to avoid the risk that Grewal will prosecute Defense

Distributed and/or Defense Distributed’s officers, employees, and/or agents for

information received or information that is merely viewed by a person in New

Jersey.

      86.    Because of Grewal’s efforts to criminalize and otherwise censor the

distribution of digital firearms information, Defense Distributed refrains from

engaging in the following constitutionally protected activities that it would otherwise

conduct lawfully:

             a.     Posting digital firearms information on the DEFCAD website for

                    free download by the public;

             b.     Selling digital firearms information to persons in New Jersey on

                    the DEFCAD website for shipment on USB drive or SD cards

                    mailed via the U.S. Postal Service;


                                          32
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 33 of 62 PageID: 33



             c.    Advertising its digital firearms information offerings on the

                   DEFCAD website;

             d.    Participating in trade shows where Defense Distributed is unable

                   to determine the state of residence of attendees that may view its

                   displays and other advertisements;

             e.    Sending advertisements via email lists where Defense

                   Distributed is unable to determine the states of residence of the

                   recipients and has no way of knowing in which states recipients

                   will be when the receive emails; and

             f.    Participating in any national advertising network, radio

                   communication, televised media, and other media that may

                   advertise and promote Plaintiffs’ respective missions.

                              CodeIsFreeSpeech.com

      87.    The   CodeIsFreeSpeech      (“CIFS”)     project,   located   online   at

CodeIsFreeSpeech.com, is a project of Firearms Policy Coalition, Inc., Firearms

Policy Foundation, The Calguns Foundation, California Association of Federal

Firearms Licensees, Inc., and individuals—including Brandon Combs—who are

passionate about the Constitution and individual liberties.

      88.    CodeIsFreeSpeech.com is a publicly available website for the

publication and republication of truthful, non-misleading, non-commercial political

speech and information that is protected under the United States Constitution. Its


                                         33
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 34 of 62 PageID: 34



purpose is to allow people to share knowledge and empower them to exercise their

fundamental, individual rights. It was created and developed during the week of

July 22, 2018—long before the State enacted Senate Bill 2465. On or about August

2, 2018, CodeIsFreeSpeech.com began to utilize Cloudflare services.

      89.    CodeIsFreeSpeech.com launched and became publicly accessible on

the internet on July 31, 2018.        From its launch until February 2, 2019,

CodeIsFreeSpeech.com published (made available for direct download) digital

instructions in the form of computer-aided design files or other code or instructions

stored and displayed in electronic format as a digital model that may be used to

program a three-dimensional printer to manufacture or produce a firearm, firearm

receiver, magazine, or firearm component. Until the February 2 takedown demand,

no substantive changes were made to CodeIsFreeSpeech.com since it was launched.

      90.    In particular, during that period of time (July 31, 2018, to February 2,

2019), CodeIsFreeSpeech.com republished sets of digital firearms information that

had originally been published by Defense Distributed. The republished digital

firearms information included, among other things, Defense Distributed’s files

concerning the “Liberator” firearm.

      91.    Because CodeIsFreeSpeech.com did not have or require any login or

other account creation that would personally identify visitors, after November 8,

2018, persons in New Jersey who are not registered or licensed as a manufacturer as

provided in chapter 58 of Title 2C of the New Jersey Statutes may have acquired


                                         34
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 35 of 62 PageID: 35



digital instructions in the form of computer-aided design files or other code or

instructions stored and displayed in electronic format as a digital model that may be

used to program a three-dimensional printer to manufacture or produce a firearm,

firearm receiver, magazine, or firearm component from CodeIsFreeSpeech.com.

      92.    At approximately 12:50 p.m. Pacific Time on February 2, 2019, Grewal

issued a takedown demand and threat of prosecution against Cloudflare, which was

a service provider for CodeIsFreeSpeech.com. A copy of that instrument is attached

to this complaint as Exhibit F.

      93.    Grewal’s February 2, 2019, takedown demand was delivered to

CodeIsFreeSpeech.com through an email from “Cloudflare Abuse.” The takedown

demand stated the following:

      This is a notice to Cloudflare that you are serving files consisting of 3D
      printable firearms in violation of NJ Stat. Ann. § 2C:39-9 3(l)(2). These
      files are accessible via Cloudflare’s New Jersey datacenter. You shall
      delete all files described within 24 hours or we will be forced to press
      charges in order to preserve the safety of the citizens of New Jersey.

The “Reported URLs” in the takedown demand were as follows:

      https://codeisfreespeech.com/code_files/liberator_complete.zip

      https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.

      pdf

      https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip

      https://codeisfreespeech.com/code_files/ar15_complete.zip

      https://codeisfreespeech.com/code_files/ar10_complete.zip


                                         35
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 36 of 62 PageID: 36



      https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip

      https://codeisfreespeech.com/code_files/1911_complete.zip

      https://codeisfreespeech.com/code_files/vz58_complete.zip

      https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip

      https://codeisfreespeech.com/checksum.txt

      https://codeisfreespeech.com/gun.png

      https://codeisfreespeech.com/

      94.    The takedown demand was not only to files containing digital

instructions in the form of computer-aided design files or other code or instructions

stored and displayed in electronic format as a digital model that may be used to

program a three-dimensional printer to manufacture or produce a firearm, firearm

receiver, magazine, or firearm component. Indeed, the demand appears to

encompass the entire site (https://codeisfreespeech.com) and its content, which is

contained in https://codeisfreespeech.com/index.html, a picture file (gun.png) that

was a static image, and a “checksum” file (checksum.txt).

      95.    CodeIsFreeSpeech also contains a notice to visitors, that states:

      CodeIsFreeSpeech.com and its contents are for education and information
      purposes only. Self-manufacturing or assembling a firearm may require a
      permit or license. Some people may be prohibited under federal, state, and/or
      local laws. Consult a licensed attorney for legal advice.

      96.    From its launch and through today, the CodeIsFreeSpeech.com website

(including the “homepage” at https://codeisfreespeech.com/index.html) contains a



                                         36
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 37 of 62 PageID: 37



diverse array of constitutionally-protected content including statements of pure

political speech (e.g., https://codeisfreespeech.com/statement.html), links to other

advocacy websites and organizations, including Plaintiffs herein, and even a section

entitled “KNOW YOUR RIGHTS” that contains the very text of the First, Second,

Fourth, Fifth Amendments, and two relevant sections (1 and 5) of the Fourteenth

Amendment.

      97.    By     issuing     a    takedown       demand      against     the     URL

https://codeisfreespeech.com, Grewal sought to compel the complete and total

suppression of the political speech at CodeIsFreeSpeech.com, the links to other

advocacy websites and their educational and political resources, links to political tee

shirts, and even the very text of the United States Constitution itself.

      98.    A “checksum” is “[a] checksum is a small-sized datum derived from a

block of digital data for the purpose of detecting errors which may have been

introduced during its transmission or storage. It is usually applied to an installation

file after it is received from the download server. By themselves, checksums are

often used to verify data integrity but are not relied upon to verify data authenticity.”

(https://en.wikipedia.org/wiki/Checksum.)

      99.    Upon becoming aware of the takedown demand Grewal sent to

Cloudflare, Brandon Combs immediately engaged the services of a network

engineer to restrict the files and digital instructions contained in the website.




                                           37
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 38 of 62 PageID: 38



      100. Because       Grewal      issued    the   takedown     demand   against

CodeIsFreeSpeech.com, Brandon Combs incurred monetary damages.                The

monetary damages included, but were not limited to, fees paid to the network

engineer for the purpose of complying with the demand.

      101. Because       Grewal      issued    the   takedown     demand   against

CodeIsFreeSpeech.com, at approximately 1:12 p.m. Pacific Time on February 2,

2019, CodeIsFreeSpeech.com made the files at issue inaccessible to anyone who

browsed to or otherwise attempted to access them. The website itself continues to

be accessible, but the front page notifies visitors that “File access is currently

restricted due to a threat of prosecution.”

      102. But for Grewal’s enforcement of the Section 3(l)(2) speech crime,

CodeIsFreeSpeech.com and all of its contents and files would have remained

publicly accessible, including to persons in the State of New Jersey.

             Attorney General Gurbir Grewal’s Actions are Illegal

      103. Grewal’s conduct subjects the Plaintiffs to an unconstitutional

abridgement of First Amendment freedoms; an unconstitutional infringement of

Second Amendment rights; an unconstitutional violation of the right to equal

protection of the laws; an unconstitutional deprivation of liberty and property

without due process of law; an unconstitutional violation of the Commerce Clause;

and regulation by way of state laws that are preempted by federal law.




                                          38
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 39 of 62 PageID: 39



      104. Grewal denies Defense Distributed’s right to publish digital firearms

information in the form of computer files. He denies Defense Distributed’s right to

do so via the internet; he denies Defense Distributed’s right to do so via the mail; he

denies Defense Distributed’s right to do so via brick-and-mortar public libraries; and

he denies Defense Distributed’s right to do so via any other means of publication.

He also denies Defense Distributed’s right to conduct secondary activities that

accompany all of these publication methods, such as advertising.

      105. Grewal denies SAF’s right to receive, utilize, and republish digital

firearms information in the form of computer files. He denies SAF’s right to receive

and republish files so via the internet; he denies SAF’s right to do so via the mail;

he denies SAF’s right to do so via brick-and-mortar public libraries; and he denies

SAF’s right to so via any other means of publication. He also denies SAF’s right to

conduct secondary activities that accompany all of these publication methods, such

as advertising.

      106. Grewal denies FPC, FPF, CGF, CAL-FFL, and Brandon Combs’ right

to receive, utilize, and republish digital firearms information in the form of computer

files. He denies their right to receive and republish files so via the internet; he denies

their right to do so via the mail; he denies their right to do so via brick-and-mortar

public libraries; and he denies their right to so via any other means of publication.

He also denies their right to conduct secondary activities that accompany all of these

publication methods, such as advertising. And he denies their members’ rights to


                                           39
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 40 of 62 PageID: 40



access and republish digital firearms information in the form of computer files, even

including a static image (gun.png).

       107. In each of these respects, Grewal acted knowingly, intentionally, and

selectively. Many similarly situated people engage in the activities for which the

Plaintiffs are being persecuted. But Grewal does not target them as he targets the

Plaintiffs.

    Plaintiffs Have Suffered—and Continue to Suffer—Irreparable Harm

       108. In the past, Grewal’s illegal conduct irreparably harmed the Plaintiffs

by abridging rights guaranteed by the First Amendment, Second Amendment,

Fourteenth Amendment, and other federal law.

       109. In the past, Grewal’s illegal conduct irreparably harmed the Plaintiffs

by causing them to refrain from publishing digital firearms information they have a

right to publish, by causing them to refrain from receiving digital firearms

information they have a right to publish, by causing them to refrain from republish

firearms information they have a right to republish, and by chilling their exercise of

First Amendment rights.

       110. At present, Grewal’s illegal conduct irreparably harms the Plaintiffs by

abridging rights guaranteed by the First Amendment, Second Amendment,

Fourteenth Amendment, and other federal law.

       111. At present, Grewal’s illegal conduct irreparably harms the Plaintiffs by

causing them to refrain from publishing digital firearms information they have a


                                         40
      Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 41 of 62 PageID: 41



right to publish, by causing them to refrain from receiving digital firearms

information they have a right to publish, by causing them to refrain from republish

firearms information they have a right to republish, and by chilling their exercise of

First Amendment rights.

       112. Absent relief from this Court, Grewal will continue to engage in the

illegal conduct that has caused the Plaintiffs irreparable harm in the past and is

causing the Plaintiffs irreparable harm at present.

       113. The Plaintiffs refrain from publishing digital firearms information via

the internet for fear of being punished by Grewal. Once that threat ceases, Defense

Distributed will resume engaging in this speech; SAF’s members will resume

receiving it, benefitting from it, and republishing it; and FPC, FPF, CGF, CAL-FFL,

and Brandon Combs will resume receiving it, benefitting from it, and republishing

it.

       114. Defense Distributed refrains from distributing digital firearms

information via the mail for fear of being punished by Grewal. Once that threat

ceases, Defense Distributed will resume engaging in this speech; SAF’s members

will resume receiving it, benefitting from it, and republishing it; and FPC, FPF, CGF,

CAL-FFL, and Brandon Combs will resume receiving it, benefitting from it, and

republishing it.

       115. Defense Distributed refrains from offering and advertising its digital

firearms information to persons in New Jersey for fear of being punished by Grewal.


                                          41
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 42 of 62 PageID: 42



Once that threat ceases, Defense Distributed will resume making offers and

advertisements to persons in New Jersey about the speech at issue.

      116. SAF members have received and republished Defense Distributed’s

digital firearms information in the past. But now they refrain from receiving and

republishing Defense Distributed’s files for fear of being prosecuted by states like

New Jersey. Once those threats cease, SAF’s members will continue to receive and

republish information from Defense Distributed.

      117. FPC, FPF, CGF, CAL-FFL, and Brandon Combs have received and

republished Defense Distributed’s digital firearms information in the past. But now

they refrain from receiving and republishing Defense Distributed’s files for fear of

being prosecuted by New Jersey and states like it. Once those threats cease, FPC,

FPF, CGF, CAL-FFL, and Brandon Combs will resume receiving it, benefitting

from it, and republishing it.

      118. Because of Grewal’s evident intention of enforcing Section 3(l)(2)

against the Plaintiffs, the Plaintiffs have refrained from engaging in speech that

Constitution and other federal law guarantees their right to engage in.

      119. If Defense Distributed publishes its digital firearms information via the

internet by making its computer files available for download on a website, Grewal

will enforce Section 3(l)(2) against Defense Distributed. If SAF members publish

or republish Defense Distributed’s computer files via the internet by making them

available for download on a website, Grewal will enforce Section 3(l)(2) against


                                         42
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 43 of 62 PageID: 43



them. If FPC, FPF, CGF, CAL-FFL, and Brandon Combs publish or republish

Defense Distributed’s computer files via the internet by making them available for

download on a website, Grewal will enforce Section 3(l)(2) against them.

      120. If Defense Distributed publishes its digital firearms information via the

mail by making its computer files available for shipment on physical storage devices

to persons in New Jersey, Grewal will enforce Section 3(l)(2) against Defense

Distributed. Likewise, if SAF members make Defense Distributed’s computer files

available for shipment on physical storage devices to persons in New Jersey, Grewal

will enforce Section 3(l)(2) against them. Finally, if FPC, FPF, CGF, CAL-FFL,

and Brandon Combs make Defense Distributed’s computer files available for

shipment on physical storage devices to persons in New Jersey, Grewal will enforce

Section 3(l)(2) against them.

      121. If Defense Distributed engages in advertising and offering activities

regarding its files to persons in New Jersey, Grewal will enforce Section 3(l)(2)

against Defense Distributed. Likewise, if SAF members engage in advertising and

offering activities regarding Defense Distributed’s files to persons in New Jersey,

Grewal will enforce Section 3(l)(2) against them. Finally, if FPC, FPF, CGF, CAL-

FFL, and Brandon Combs engage in advertising and offering activities regarding

Defense Distributed files to persons in New Jersey, Grewal will enforce Section

3(l)(2) against them.




                                        43
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 44 of 62 PageID: 44



      122. The Liberator files that Defense Distributed published to DEFCAD in

both 2012-2013 and 2018 exemplify the kind of digital firearms information that

Defense Distributed deals with and intends to develop and distribute in the future.

                             CLAIMS FOR RELIEF

                                     Count One

            42 U.S.C. § 1983—Freedom of Speech and of the Press

      123. The Plaintiffs incorporate the preceding paragraphs.

      124. The First Amendment of the Constitution of the United States forbids

government actions abridging the freedom of speech or of the press. It applies to

Attorney General Gurbir Grewal by virtue of the Fourteenth Amendment of the

Constitution of the United States.

      125. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

to subject the Plaintiffs to an unconstitutional abridgement of First Amendment

freedoms.

      126. Grewal violated 42 U.S.C. § 1983 by threatening, under color of state

law, to subject the Plaintiffs to an unconstitutional abridgement of First Amendment

freedoms.

      127. Grewal’s conduct violates the First Amendment doctrine regarding

prior restraints. See, e.g., Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963).

Grewal’s conduct constitutes a prior restraint of expression; as such, it is an

unconstitutional abridgement of First Amendment’s freedoms because the


                                         44
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 45 of 62 PageID: 45



Defendants cannot carry the heavy burden of justifying a prior restraint and because

the prior restraint does not operate under sufficient judicial superintendence.

      128. Grewal’s conduct violates the First Amendment doctrine regarding

content based speech restrictions. See, e.g., Reed v. Town of Gilbert, Ariz., 135 S.

Ct. 2218 (2015). Grewal’s conduct imposes content-based speech restrictions; as

such, the restrictions are an unconstitutional abridgement of First Amendment’s

freedoms because they do not serve a compelling governmental interest and are not

narrowly drawn to serve any such interest.

      129. Grewal’s conduct violates the First Amendment doctrine regarding

content neutral speech restrictions. See, e.g., McCullen v. Coakley, 134 S. Ct. 2518

(2014). Even if Grewal’s conduct is deemed to impose content-neutral speech

restrictions, it is an unconstitutional abridgement of First Amendment’s freedoms

because it does not serve a significant governmental interest and is not narrowly

drawn to serve any such interest.

      130. Grewal’s conduct violates the First Amendment doctrine regarding

overbreadth. See, e.g., City of Houston, Tex. v. Hill, 482 U.S. 451 (1987). Grewal’s

conduct forbids a substantial amount of constitutionally protected speech and is not

narrowly tailored to prohibit only constitutionally unprotected speech; as such, it is

an unconstitutional abridgement of First Amendment’s freedoms.




                                         45
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 46 of 62 PageID: 46



         131. In each of these respects, Grewal’s conduct results in an

unconstitutional abridgement of First Amendment freedoms both facially and as

applied to these circumstances.

         132. Grewal’s conduct proximately caused damages to the Plaintiffs, to the

persons with whom the Plaintiffs have communicated, to the persons who desire to

communicate with the Plaintiffs, and to other persons wishing to engage in similar

communications. The damages include, but are not limited to, the loss of First

Amendment rights, the chilling effect on conduct protected by the First Amendment,

and the substantial time and resources expended in defense of these rights.

         133. The Plaintiffs are therefore entitled to a judgment against Grewal

awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

costs.

                                     Count Two

                  42 U.S.C. § 1983—Right to Keep and Bear Arms

         134. The Plaintiffs incorporate the preceding paragraphs.

         135. The Second Amendment of the Constitution of the United States

forbids laws abridging the individual right to keep and bear Arms. It applies to

Grewal in his official capacity by virtue of the Fourteenth Amendment of the

Constitution of the United States.




                                          46
     Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 47 of 62 PageID: 47



          136. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

to subject the Plaintiffs to an unconstitutional abridgement of Second Amendment

rights.

          137. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

color of state law, to subject the Plaintiffs to an unconstitutional abridgement of

Second Amendment rights.

          138. Grewal’s conduct violates the individual Second Amendment right to

keep and bear Arms. See District of Columbia v. Heller, 554 U.S. 570, 627 (2008).

Grewal’s conduct infringes the individual right to make and acquire Arms, which is

part and parcel of the right to keep and bear Arms; as such, it is an unconstitutional

abridgement of Second Amendment rights.

          139. In each of these respects, Grewal’s conduct constitutes an

unconstitutional abridgement of Second Amendment rights both facially and as

applied to these circumstances.

          140. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the loss of Second Amendment rights, the chilling effect on conduct

protected by the Second Amendment, and the substantial time and resources

expended in defense of these rights.




                                          47
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 48 of 62 PageID: 48



         141. The Plaintiffs are therefore entitled to a judgment against Grewal

awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

costs.

                                    Count Three

                        42 U.S.C. § 1983—Equal Protection

         142. The Plaintiffs incorporate the preceding paragraphs.

         143. The Equal Protection Clause of the Fourteenth Amendment of the

Constitution of the United States forbids the several States from denying to any

person within their jurisdictions the equal protection of the laws. It applies to Grewal

in his official capacity.

         144. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

to subject the Plaintiffs to an unconstitutional violation of the Equal Protection

Clause.

         145. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

color of state law, to subject the Plaintiffs to an unconstitutional violation of the

Equal Protection Clause.

         146. Grewal’s conduct violates the Equal Protection Clause’s doctrine

regarding selective enforcement. See, e.g., Whren v. United States, 517 U.S. 806

(1996). Grewal took action against Defense Distributed—but not similarly situated

persons engaged in publication of the Defense Distributed I Files—because Grewal

disagrees with the content of Defense Distributed’s constitutionally protected speech


                                          48
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 49 of 62 PageID: 49



and because Grewal dislikes the persons involved in the speech; as such, Grewal’s

conduct violates the Plaintiffs’ right to the equal protection of the laws.

         147. In each of these respects, Grewal’s conduct constitutes an

unconstitutional violation of the Equal Protection Clause both facially and as applied

to these circumstances.

         148. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the Plaintiffs’ loss of Equal Protection Clause rights and the substantial

time and resources expended in defense these rights.

         149. The Plaintiffs are therefore entitled to a judgment against Grewal

awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

costs.

                                     Count Four

                            42 U.S.C. § 1983—Due Process

         150. The Plaintiffs incorporate the preceding paragraphs.

         151. The Due Process Clause of the Fourteenth Amendment of the

Constitution of the United States forbids the several States from depriving any

person of life, liberty, or property without due process of law. It applies to Grewal

in his official capacity.




                                          49
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 50 of 62 PageID: 50



      152. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

to subject the Plaintiffs to a deprivation of liberty and property without due process

of law.

      153. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

color of state law, to subject the Plaintiffs to a deprivation of liberty and property

without due process of law.

      154. Grewal’s conduct violates the Due Process Clause doctrine regarding

vagueness. See, e.g., F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239 (2012).

Grewal’s conduct forbids expression without giving fair notice of what is forbidden;

as such, it is an unconstitutional deprivation of liberty and property without due

process of law.

      155. Grewal’s conduct violates the Due Process Clause doctrine regarding

overbreadth. See, e.g., Coates v. City of Cincinnati, 402 U.S. 611 (1971). Grewal’s

conduct forbids a substantial amount of constitutionally protected speech; as such, it

is an unconstitutional deprivation of liberty and property without due process of law.

      156. Grewal’s conduct violates the Due Process Clause doctrine regarding

deprivations of property. See, e.g., Matthews v. Eldridge, 424 U.S. 319 (1976).

Grewal’s conduct deprives the Plaintiffs of a license issued by the Secretary of State

pursuant to federal law, and does so without supplying adequate pre-deprivation

notice and an opportunity to be heard; as such, it is an unconstitutional deprivation

of property without due process of law.


                                          50
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 51 of 62 PageID: 51



         157. In each of these respects, Grewal’s conduct constitutes an

unconstitutional abridgement of Due Process Clause rights both facially and as

applied to these circumstances.

         158. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the loss of the Plaintiffs’ Due Process Clause rights and the substantial

time and resources expended in defense these rights.

         159. The Plaintiffs are therefore entitled to a judgment against Grewal

awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

costs.

                                     Count Five

                        42 U.S.C. § 1983—Commerce Clause

         160. The Plaintiffs incorporate the preceding paragraphs.

         161. The Commerce Clause of Article I, Section 8 of the Constitution of the

United States imposes a negative command, known as the dormant Commerce

Clause, that limits the authority of the several States to enact laws burdening

interstate commerce. It applies to Grewal in his official capacity.

         162. Grewal violated 42 U.S.C. § 1983 by acting, under color of state law,

to subject the Plaintiffs to a deprivation of the right to be free of commercial

restraints that violate the dormant Commerce Clause.




                                          51
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 52 of 62 PageID: 52



      163. Grewal additionally violated 42 U.S.C. § 1983 by threatening, under

color of state law, to subject the Plaintiffs to a deprivation of the right to be free of

commercial restraints that violate the dormant Commerce Clause.

      164. Grewal’s conduct violates the dormant Commerce Clause doctrine

regarding laws that directly regulate interstate commerce. See, e.g., Granholm v.

Heald, 125 S. Ct. 1885 (2005). Grewal’s conduct directly regulates interstate

commerce by projecting their laws into other states. Grewal’s conduct does not

serve a compelling governmental interest. And Grewal’s conduct is not the least

restrictive means of accomplishing any such interest. As such, it violates the

Commerce Clause.

      165. Grewal’s conduct violates the dormant Commerce Clause doctrine

regarding laws that discriminate against interstate commerce. See, e.g., Granholm,

125 S. Ct. 1885. Grewal’s conduct discriminates against interstate commerce on

purpose, on its face, and in effect. Grewal’s conduct does not serve a compelling

governmental interest. And Grewal’s conduct is not the least restrictive means of

accomplishing any such interest. As such, it violates the Commerce Clause.

      166. Grewal’s conduct violates the dormant Commerce Clause doctrine

regarding all laws that implicate interstate commerce. See, e.g., Pike v. Bruce

Church, Inc., 397 U.S. 137 (1970). Grewal’s conduct imposes burdens on interstate

commerce that are clearly excessive in relation to putative local benefits; as such, it

violates the Commerce Clause.


                                           52
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 53 of 62 PageID: 53



         167. In each of these respects, Grewal’s conduct constitutes an

unconstitutional abridgement of Due Process Clause rights both facially and as

applied to these circumstances.

         168. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the loss of Dormant Commerce Clause rights in the past and the

substantial time and resources expended in defense these rights.

         169. The Plaintiffs are therefore entitled to a judgment against Grewal

awarding the Plaintiffs declaratory relief, injunctive relief, and attorney fees and

costs.

                                      Count Six

                    42 U.S.C. § 1983—Arms Export Control Act

         170. The Plaintiffs incorporate the preceding paragraphs.

         171. The Supremacy Clause of the Constitution of the United States provides

that the Constitution of the United States and the Laws of the United States which

shall be made in Pursuance thereof shall be the supreme Law of the Land. It applies

to Grewal by virtue of Article VI of the Constitution of the United States.

         172. The federal government has exclusive authority to administer and

enforce the provisions of the AECA and ITAR. Pursuant to that authority, the

federal government entered into the Settlement Agreement with Plaintiffs and

granted Plaintiffs a license to publish the Defense Distributed I Files. See Exs. A, C.


                                          53
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 54 of 62 PageID: 54



      173. Grewal violated the AECA and ITAR by acting, under color of state

law, to regulate conduct that the federal government has expressly authorized

pursuant to its authority under the AECA and ITAR. Grewal therefore violated 42

U.S.C. § 1983 by acting, under color of state law, to regulate the Plaintiffs pursuant

to state laws that are preempted by federal law. “[I]f an individual claims federal

law immunizes [the plaintiff] from state regulation, the court may issue an injunction

upon finding the state regulatory actions preempted.” Armstrong v. Exceptional

Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).

      174. In this respect, Grewal’s conduct is preempted both facially and as

applied to these circumstances.

      175. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the loss of immunity from preempted state regulation in the past and the

substantial time and resources expended in defense these rights.

      176. The Plaintiffs are therefore entitled to a judgment against the

Defendants awarding the Plaintiffs declaratory relief and injunctive relief, and

attorney fees and costs.

                                    Count Seven

                42 U.S.C. § 1983—Communications Decency Act

      177. The Plaintiffs incorporate the preceding paragraphs.




                                         54
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 55 of 62 PageID: 55



      178. The Communications Decency Act, 47 U.S.C. § 230, immunizes

service providers for information originating with a third-party user of the service.

Defense Distributed is a provider and user of an “interactive computer service”

within the meaning of 47 U.S.C. § 230 because it operates an interactive online

service at DEFCAD.com. FPC, FPF, CGF, CAL-FFL, and Brandon Combs are

providers and users of an “interactive computer service” within the meaning of 47

U.S.C. § 230 because they operate an interactive online service at

CodeIsFreeSpeech.com.

      179. Senate Bill 2465 violates Defense Distributed’s rights and FPC, FPF,

CGF, CAL-FFL, and Brandon Combs’ rights under 47 U.S.C. § 230(c)(1) because

it treats them, providers of interactive computer services, as publishers or speakers

of information provided by another information content provider. Specifically,

Senate Bill 2465 treats Defense Distributed, FPC, FPF, CGF, CAL-FFL, and

Brandon Combs as publishers or speakers because it makes it a crime to “distribute”

the “information” at issue regardless of whether the information was “provided by

another information content provider.”

      180. Senate Bill 2465 is a “State . . . law that is inconsistent with” § 230, in

direct violation of 47 U.S.C. § 230(e)(3).

      181. In this respect, Defendant Grewal’s conduct is preempted both facially

and as applied to these circumstances.




                                         55
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 56 of 62 PageID: 56



      182. Grewal’s conduct proximately caused damages to the Plaintiffs, the

persons they communicate with, and others. The damages include, but are not

limited to, the loss of immunity from preempted state regulation in the past and the

substantial time and resources expended in defense these rights.

      183. The Plaintiffs are therefore entitled to a judgment against the

Defendants awarding the Plaintiffs declaratory relief and injunctive relief, and

attorney fees and costs.

                             PRAYER FOR RELIEF

      184. The Plaintiffs request that the Court enter a judgment in their favor.

      185. The Plaintiffs request a declaration that Grewal unconstitutionally

abridged the Plaintiffs’ First Amendment freedoms and an injunction protecting the

Plaintiffs from such abridgement in the future—both on a preliminary basis while

this action is pending and permanently.

      186. The Plaintiffs request a declaration that Grewal unconstitutionally

infringed the Plaintiffs’ Second Amendment rights and an injunction protecting the

Plaintiffs from such infringement in the future—both on a preliminary basis while

this action is pending and permanently.

      187. The Plaintiffs request a declaration that Grewal unconstitutionally

denied the Plaintiffs the equal protection of the laws and an injunction protecting the

Plaintiffs from such violations in the future—both on a preliminary basis while this

action is pending and permanently.


                                          56
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 57 of 62 PageID: 57



      188. The     Plaintiffs   request   a     declaration   that   the   Defendants

unconstitutionally subjected the Plaintiffs to a deprivation of liberty and property

without due process of law and an injunction protecting the Plaintiffs from such

violations in the future—both on a preliminary basis while this action is pending and

permanently.

      189. The Plaintiffs request a declaration that Grewal unconstitutionally

violated the Plaintiffs’ dormant Commerce Clause rights and an injunction

protecting the Plaintiffs from such violations in the future—both on a preliminary

basis while this action is pending and permanently.

      190. The Plaintiffs request a declaration that federal law preempts and

immunizes the Plaintiffs’ from Grewal’s regulatory conduct and an injunction

protecting the Plaintiffs from such preempted action in the future—both on a

preliminary basis while this action is pending and permanently.

      191. The Plaintiffs request an award of costs, including reasonable attorney

fees and costs, pursuant to 42 U.S.C. § 1988.

      192. The Plaintiffs request any other relief to which they are entitled.




                                          57
   Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 58 of 62 PageID: 58



Date: February 5, 2019                  Respectfully submitted,

BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
Chad Flores*                            s/ Daniel L. Schmutter
cflores@beckredden.com                  Daniel L. Schmutter
Daniel Hammond*                         dschmutter@hartmanwinnicki.com
dhammond@beckredden.com                 74 Passaic Street
Hannah Roblyer*                         Ridgewood, New Jersey 07450
hroblyer@beckredden.com                 (201) 967-8040
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                             Counsel for Plaintiffs




                                      58
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 59 of 62 PageID: 59



                   LOCAL CIVIL RULE 11.2 CERTIFICATION

       I certify that the matter in controversy is not the subject of any other action

pending in any court, or of any pending arbitration or administrative proceeding. A

related action before the United States District Court for the Western District of

Texas was dismissed without prejudice. See Defense Distributed v. Grewal, No.

CV-637-RP, 2019 WL 369151, at *1 (W.D. Tex. Jan. 30, 2019) (“IT IS FINALLY

ORDERED that Plaintiffs’ claims against all Defendants are DISMISSED

WITHOUT PREJUDICE. Plaintiffs may pursue their claims in a court of proper

jurisdiction.”).

       I certify under penalty of perjury that the foregoing is true and correct.



 BECK REDDEN LLP                            HARTMAN & WINNICKI, P.C.
 Chad Flores*                               /s Daniel L. Schmutter
 cflores@beckredden.com                     Daniel L. Schmutter
 Daniel Hammond*                            dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                    74 Passaic Street
 Hannah Roblyer*                            Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                    (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010
 (713) 951-3700

 *Pro hac vice motions to be filed

                                Counsel for Plaintiffs




                                          59
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 60 of 62 PageID: 60



                               VERIFICATION

      On behalf of Defense Distributed, I, Paloma Heindorff, having authority to

make this declaration as Defense Distributed’s Director, declare under penalty of

perjury that the foregoing is true and correct to the best of my knowledge,

information and belief.



Dated: February 5, 2019
    Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 61 of 62 PageID: 61



                                 VERIFICATION

      On behalf of the Second Amendment Foundation, Inc., I, Alan M. Gottlieb,

having authority to make this declaration as the Second Amendment Foundation

Inc.’s Founder, declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge, information and belief.



Dated: February 5, 2019
Case 3:19-cv-04753 Document 1 Filed 02/05/19 Page 62 of 62 PageID: 62
